285 F.2d 764
Ruby STRINGFIELD, for herself, and for and in behalf of Harold P. Lane, Earl Sutton, Barry M. Burkhart, Travis Fulks, James Huff, Joe Hyatt, George M. Brock, Richard L. Johnson, Donald Peltier, Darrel Stringfield, Richard F. Tapia, Paul Dyer, Thornton Greene, R. Hodge, Jack Prince, Jr., Claude G. Brim, Orville D. Leach, Curtis C. Coffee, Harrison H. Holder, Frank Schoen, Philip H. Rouleau, Roy M. Harris, M. A. Satterfield, H. Newsome, William L. Griffin, and all other hourly rated employees in the Detroit plant of the United States Rubber Company, a New Jersey corporation transacting business in Michigan, who are now on lay-off as a class, Plaintiffs,v.INTERNATIONAL UNION OF THE UNITED RUBBER, CORK, LINOLEUM AND PLASTIC WORKERS OF AMERICA, and Local 101, United Rubber, Cork, Linoleum and Plastic Workers of America, Defendants.
No. 14054.
United States Court of Appeals Sixth Circuit.
October 7, 1960.

Dee Edwards, Detroit, Mich., Harold A. Sleeper, Detroit, Mich., on brief, for appellants.
Theodore Sachs, Detroit, Mich., Rothe, Marston, Mazey, Sachs & O'Connell, Detroit, Mich., and G. L. Patterson, General Counsel United Rubber Workers, Akron, Ohio, on brief, for appellees.
Before McALLISTER, Chief Judge, and MARTIN and O'SULLIVAN, Circuit Judges.

ORDER.

1
The above cause coming on to be heard upon the record and briefs of the parties, and the argument of counsel in open court, and the court being duly advised:


2
Now, therefore, it is hereby ordered, adjudged and decreed that the order of the District Court dismissing the amended complaint be and is hereby affirmed on the opinion of Judge Levin, 190 F.Supp. 380. See also Gainey v. Brotherhood of Railway and Steamship Clerks, 3 Cir., 275 F.2d 342; Fingar v. Seaboard Air Line Railroad Company, 5 Cir., 277 F.2d 698.